THEA~ORNEY               GENERAL
                         OFTEXAS




Honorable William J. Burke      Opinion No. WW-135
Executive Director
State Board of Control         Re: Does the State Board of
Austin, Texas.                     Control have authority
                                   to delete the rough and
                                   finished grading from
                                   one or more 'group
                                   contracts" involving
                                   grading and add this
                                   work to another con-
                                   tract which is a.part
                                   of the whole job but a
                                   separate entity so far
                                   as completion date is
Dear Mr. Burke:                    concerned?
       You have requested an opinion on the following
question:
           'Does the State Board of Control have the
       authority to delete the rough and finished
       grading from one or more tgroup contracts'
       Involving grading and add this work to another
       contract which is a part of the whole job but
       a separate entity so far as completion date is
       concerned?'
       This question Is based upon the following factual
information contained in your request:
           nOn August 16, 1955, t.heState Board of
       Control entered into contracts with 3. 0. and
       C. D. Yarbrough Construction Company for the
       remodeling of the Texas State School for the
       Deaf.
           "Since it was necessary to continue with
       school during the construction period, bids
       were received by building groups and the con-
       struction was scheduled in such a way as to
       interfere least with the school program.
                                                                  ..~        .
                                                              -         -.




Honorable William J. Burke,     page   2       WW-135


           "The following is quoted from the specl-
       flcations. 'The State of Texas will make separ-
       ate contracts on separate groups to a low bidder
       80 that he will receive 100% payment on comple-
       tion and acceptance of any phase of the work.'
       3. 0. and C. D. Yarbrough Construction Company
       was the successful bidder in all groups for both
       general and mechanical work.
           "The specifications require the contractor
       to perform all rough grading and finished grading
       for each group.   The contractor has requested
       100% payment for several groups though grading
       on these groups has not been done. The Eoard of
       Control refused to approve the payment until all
       work in each group has been completed.   The con-
       tractor is now requesting that the grading portion
       of the contracts which are otherwise complete be
       transferred to a group that is scheduled for
       completion at a later date.   If he is allowed to
       make this transfer, he will deduct the cost of
       grading from each group and add that same cost to
       another group;   the contract price on each group
       affected would be changed but at the completion
       of all groups the total contract price of all
       groups will be unchanged.   The completed project
       would not be affected by this transfer, but there
       is the possibility that the contractor would, as
       the result of such transfer, have an economic
       advantage which was not proposed to all other
       bidders on this project at the time bids were
       received."
       Under agreement dated August 16, 1955, the contract-
or has agreed to provide all materials and perform all the
work as described in the specifications.   Under the bid
proposal the State of Texas agreed to make separate con-
tracts on separate groups to the low bidder so that he
would receive lOO$ payment on completion and acceptance of
any phase of the work.   Therefore, under the agreement,
be~forethe contractor would be entitled to 100% payment
for the work performed he must complete the work prescribed
for each group.   This prescribed work required that the
grading be completed on each separate group.   Therefore,
if the State Board of Control deleted the grading from one
or more groups and transferred such work to group 18
(road work) it would constitute a change of conditions upon
which each bidder bid on the contract.
Honorable William J. Burke,       we     3            w-135


       Since the obligation of the State is to pay the 100%
upon completion of the work for each group, thia cannot be
paid until the contractor has completed the grading requir-
ed In the specifications for each group.
                              SUMMARY
                The State Board of Control does not
                have authority to delete the rough
                and finished grading from one or
                more 'group contracts" involving
                grading and add this work to another
                contract which is a part of the whole
                job but a separate entity so far as
                completion date is concerned.
                                 Yours very truly,
                                 WILL WIISOR
                                 Attorney General



                                        John Reeves
JR:at:rh                                Assistant
APPROVED
OPINION COMMITTEE:
H. Grady Chandler
           Chairman
L. P. Lollar
Grundg Williams
J. L. Smith
REVIEWEB FOR THE ATTORREY GERERAL
By:   Geo. P. Blackburn